Citation Nr: 0832275	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  02-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for a service-
connected lower spine disorder.  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from January 1987 to October 
1993.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board remanded this matter for further development in 
July 2003, December 2005, and October 2007.  


FINDINGS OF FACT

1.	The medical evidence of record indicates that the 
veteran's lower spine disorder caused moderate impairment 
between January 5, 2000 and December 26, 2007.  

2.	From December 26, 2007, the medical evidence indicates 
that the veteran's lower spine disorder has caused him 
pronounced impairment.  

3.	The medical evidence of record indicates that the 
veteran's service-connected disabilities have rendered him 
unemployable under VA guidelines.  


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 20 
percent, for the service-connected lower spine disorder, had 
not been met prior to December 26, 2007.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003). 

2.	The criteria for a disability evaluation of 60 percent, 
for the service-connected lower spine disorder, have been met 
from December 26, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002), and 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.341(a), 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected low spine disorder, and is seeking a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued notification letters to the veteran in April 2000, 
June 2001, February 2004, and December 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the veteran of the elements of his claims and of the evidence 
needed to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided two of its 
notification letters to the veteran prior to the initial 
adjudication of his claims in February 2002.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).    

The Board notes deficiencies with VCAA notification, however.  
VA did not provide the veteran with notification regarding 
disability ratings and effective dates for the award of 
benefits until December 2007, which was after the initial 
adjudication of his claims here.  See Dingess/Hartman and 
Mayfield, both supra.  And, though VA provided the veteran 
with general notification on disability evaluations in its 
December 2007 letter, VA has not provided the veteran with 
particular notification on the disability criteria at issue 
in his increased rating claim for a lower spine disorder.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  July 2005 and June 2008 Supplemental 
Statements of the Case of record provided the veteran with 
the disability criteria related to his low back disorder 
(i.e., 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002), and 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003)).  And, following full 
notification of the matters at issue here, VA readjudicated 
the veteran's claims in accordance with Mayfield in the June 
2008 Supplemental Statement of the Case.  See Mayfield, 444 
F.3d 1328.  

Based on this background, the Board finds the late notice to 
be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal, VA provided the veteran with VA compensation 
examinations to help him in supporting his claims, and VA 
afforded the veteran the opportunity to appear before one or 
more hearings to voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim to Increased Rating

Service medical records indicate that the veteran experienced 
a herniated disc at L5-S1 in March 1993.  In a September 1994 
rating decision, the RO granted service connection for a 
lower spine disorder at 10 percent disabling.  In a November 
1996 rating decision, the RO increased this rating to 40 
percent, effective October 8, 1993.  In an unappealed May 
1998 rating decision, the RO decreased the assigned rating to 
20 percent, effective May 1, 1997.      

Medical evidence of record shows that the veteran underwent 
lower spine surgery in February 1997.  Medical records show 
that a left lumbar microdiscectomy and lumbar laminotomy was 
performed for a left lumbar herniated disc.  

On January 5, 2000, the RO received an increased rating claim 
from the veteran, requesting a higher rating for his low back 
disorder.  In the February 2002 rating decision on appeal, 
the RO denied the veteran's claim for a rating in excess of 
20 percent.  Following three remands of this matter and a 
subsequent VA compensation medical evaluation, the RO, in a 
March 2008 rating decision, increased the veteran's rating to 
40 percent, effective December 26, 2007. 

The veteran has maintained that a higher evaluation is due 
for his lower spine disorder since a March 2002 notice of 
disagreement filed against the February 2002 rating decision 
on appeal.  He continues to do so despite the RO's grant of 
an increased rating in March 2008.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  

In this decision, the Board will assess whether a rating in 
excess of 20 percent is warranted from January 5, 1999 (one 
year prior to the date of his latest claim for increase), or 
whether a rating in excess of 40 percent is warranted from 
December 26, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings); see also 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2007).  

There is no evidence of record of vertebra fracture and 
ankylosis - these disorders are not indicated in the private 
and VA treatment records, or in the VA compensation 
examination reports of record.  The record does indicate, 
however, that the veteran has limitation of motion and has 
intervertebral disc syndrome.  Therefore, the Board will 
address those relevant criteria under the rating code that 
apply to limitation of motion and intervertebral disc 
syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).      
        
In this matter, the medical evidence of record dated from one 
year before the veteran's January 2000 claim for increased 
rating consists of VA treatment records and VA compensation 
examination reports dated in October 2001, November 2004, and 
December 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Based on this evidence, the Board finds a rating in excess of 
20 percent unwarranted prior to December 26, 2007, but finds 
a 60 percent rating warranted from December 26, 2007.  
Indeed, the medical evidence of record has indicated 
pronounced intervertebral disc syndrome since then.  See 
38 C.F.R. § 4.71a, DC 5293 (2003).  

	Prior to December 26, 2007

In the October 2001 VA examination report, the examiner noted 
the veteran's complaints of severe lower back pain, which 
interfered with his employment.  The examiner noted normal 
posture and gait, and noted that the veteran needed no 
assistive devices.  He noted full and active range of motion 
in the lumbosacral spine.  The examiner noted normal 
musculature, no atrophy, and normal spinal curves.  He noted 
no radiculopathy.  He noted a normal surgical scar and no 
muscle spasms.  As a diagnosis, the examiner noted 
degenerative disc disease of the lumbosacral spine.  

In the November 2004 VA examination report, the examiner 
noted the veteran's complaints of radiating, stabbing, 
burning-type pain into his left leg.  He noted the veteran's 
complaints of associated testicular pain, dizziness, 
numbness, bowel cramping, and erectile dysfunction.  He noted 
the veteran's complaint that the back disorder incapacitated 
him to such an extent that he was not able to work, and had 
difficulties with chores and duties in his home and family 
lives.  

On examination, the examiner noted no muscle spasm, 
paravertebral muscle tightness, muscle atrophy, or muscle 
weakness.  The examiner found no objective evidence of 
neurological disorder.  And the examiner found the veteran's 
claims of pain out of proportion with the amount of stress 
that was put on his lower back during the examination.  In 
fact, the examiner contrasted the veteran's apparent 
limitation of motion during the examination, with his normal 
motion and gait following the examination.  The examiner 
diagnosed the veteran with a lumbosacral bulging disc.  But 
this examiner questioned the veteran's credibility, and his 
claims to severe symptomatology.  

Based on this evidence, the Board finds a rating in excess of 
20 percent unwarranted prior to December 26, 2007.  The 
medical evidence prior to December 2007 does not indicate 
severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The medical evidence prior to 
December 2007 does not indicate forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  The medical evidence prior to 
December 2007 does not indicate severe intervertebral disc 
syndrome characterized by recurring attacks with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  And the medical evidence prior to December 2007 
does not indicate incapacitating episodes over the past 12 
months having a total duration of at least 4 weeks but less 
than 6 weeks.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007).



	From December 26, 2007

By contrast, the medical evidence since December 26, 2007 
indicates pronounced symptomatology.  The December 2007 VA 
examiner noted the veteran's complaints of numbness, 
paresthesias, lower extremity weakness, falls, unsteadiness, 
fatigue, stiffness, weakness, spasms, constant flashes of 
shooting and sharp pain into his left lower extremity.  

On examination, the examiner noted flexion motion of 0 to 40 
degrees, extension of 0 degrees, right lateral flexion of 0 
to 15 degrees, left lateral flexion of 0 to 10 degrees, right 
lateral rotation of 0 to 15 degrees, and left lateral 
rotation of 0 to 25 degrees.  

In reviewing the veteran's limitations, the examiner stated 
that, "the limiting factor by far was pain."  The examiner 
noted bilateral positive Lasegue's sign.  The examiner noted 
magnetic resonance imaging (MRI) that showed degenerative 
disc disease from L1-L4, disc bulging from L2 to L4, and 
post-operative changes from L5-S1 with epidural fibrosis 
extending into the left lateral recess and neural foramina.  
In his findings, the examiner diagnosed the veteran with 
severe radiculopathy which causes severe impairment in his 
daily life.  Moreover, the examiner stated that the "severe 
nature" of the veteran's back disease would significantly 
impact his ability to maintain gainful employment.       

Based on this evidence, the Board finds that the veteran has 
"pronounced" symptoms under the older disability criteria 
pertaining to spinal disorders.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  As such, a 60 percent rating is 
warranted from December 26, 2007.  See 38 U.S.C.A. § 5107(b), 
and 38 C.F.R. § 3.102.  

The Board has considered whether a higher rating is warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  The 60 
percent rating in this decision accounts for the functional 
limitations associated with the veteran's lower spine 
disorder.      

The Board also finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds a 60 percent disability 
evaluation appropriate in this matter from December 26, 2007.  
See AB and Hart, both supra.  The benefit-of-the-doubt rule 
does not apply to any claim for an additional increase beyond 
that granted in this decision.  As such, any additional claim 
for increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and the lay statement submitted into the record 
from his spouse.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

III.  The Merits of the Claim to a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
service-connected disabilities disable him to such an extent 
that he is currently unemployable.  Based on a review of the 
record, the Board agrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the veteran is service connected for the 
following disorders - a low back disorder for 60 percent, an 
ulcer at 30 percent, vascular headaches at 30 percent, 
degenerative changes of the thoracic spine at 10 percent, 
right eye scarring at 10 percent, dysthymia at 10 percent, 
degenerative changes of the cervical spine at 0 percent, and 
fractures of the left 9th and right 8th ribs at 0 percent.  

The veteran is eligible for a TDIU on two bases - first, he 
is service connected for a disorder at 60 percent (i.e., his 
lower spine), and second, he has one service connected 
disorder rated as at least 40 percent (i.e., his lower 
spine), and has a combined disability rating of over 70 
percent.  In fact, his current combined disability rating is 
90 percent.  See 38 C.F.R. § 4.25.  Nevertheless, to award a 
TDIU in this matter, the medical evidence must also indicate 
that the veteran is unemployable.  38 C.F.R. § 4.16.  

The Board has reviewed the medical evidence.  And the Board 
finds that the evidence indicates that the veteran is 
unemployable.  The record indicates that the veteran was last 
employed in 2001.  And as indicated earlier, the December 
2007 VA examiner stated that "the severe nature of the 
veteran's back disease will significantly impact his ability 
to maintain gainful employment in physical or sedentary 
jobs."  The examiner proceeded to note that the veteran's 
disorder requires intense medical treatment and invasive 
injection treatment.  And the examiner noted that the veteran 
is being considered for another back surgery.  

In short, the evidence indicates that the veteran is "unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities."  38 C.F.R. § 
4.16(a).  As no medical evidence counters this finding, the 
evidence of record does not preponderate against the 
veteran's claim to a TDIU.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim for benefits, the evidence 
must preponderate against that claim).     


ORDER

1.	Entitlement to an increased rating for the service-
connected lower spine disorder is denied prior to December 
26, 2007.

2.	Entitlement to a 60 percent rating, for the veteran's 
service-connected lower spine disorder, is granted from 
December 26, 2007, subject to the regulations governing the 
payment of monetary awards.   

3.	Entitlement to a total rating based on individual 
unemployability is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


